DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserscheid et al. (WO 98/47616) in view of Krupa eta l. (US 2015/0166428) for the same rationale as set forth in the previous Office Action filed June 20, 2022.
Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive.
 Applicants argue, “Wasserscheid does not teach or suggest the specific catalyst compound of Formula I. In addition, Wasserscheid also does not yield any methylene among its products using its nickel-cyclooctadienyl-hexafluoroacetyl acetonate catalyst or nickel di(acetyl acetonate) catalysts.” Those arguments are utterly erroneous.  As shown in the previous Office Action, “Wasserscheid teaches a nickel containing catalyst such as Ni-hexafluoro-acetylacetonate for dimerization or oligomerization of olefins having from 2-20 carbon atoms (page 8, lines 8-11; and at least Examples 2-4)”. Wasserscheid’s Ni-hexafluoro-acetylacetonate meet the limitation of Formula I of claim 1 and is the identical to Catalyst 1, Ni(hfacac)2, disclosed in the Examples of Applicants’ Specification.  Applicants are also reminded Wasserscheid’s olefins having from 2-20 carbon atoms including both linear and branch 2-20 carbon containing olefins, and the common branched C5 olefins such 2-Me-2-butene, 2-Me-1-butene, 2-Me-1-butene and 3-Me-1-butene are encompassed by Wasserscheid’s olefins having from 2-20 carbon atoms.  Apparently, dimerization/oligomerization of branched C5 olefins in the presence of Ni-hexafluoro-acetylacetonate is within the scope of Wasserscheid’s teaching.
Applicants’ opinions regarding Krupa’s Example 4 are also erroneous. Krupa’s Example 4 is cited for the conventional practice of oligomerize C5 olefins such as 2-methyl-2-butene and 3-methyl-1-butene to provide diesel and Krupa’s Example 4 demonstrates the dimerization and/or oligomerization of FCC feed comprising C4 and C5 olefins rather than converting “C5 olefins (isobutylene, 1-butene, 2-methyl-2-butene, 3-methyl-1-butene, and (cis & trans) 2-butene) into butene” as asserted by Applicants.  Krupa does not teach converting C5 olefins to butene, and it is not possible to for such a reaction to occur under Krupa’s oligomerization condition.  
Since Applicants have not yet identified any errors in the rejections under 35 U.S.C. 103 of the record, the rejections are still deemed proper and thus maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763